DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.
 Response to Amendment
The amendment to the claims received on June 24, 2022 has been entered.
The amendment of claims 1, 9, 10 and 20 is acknowledged.
The new claims 21-49 are acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 20 and “a controller” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 20 is read as the item 201 in Fig.2 and “The controller” in claim 49 is read as the item 201 in Fig.2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-38, and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kang’048 (US 2014/0355048), and further in view of Asai’221 (US 2014/0148221).
     With respect to claim 1, Kang’048 teaches a non-transitory computer-readable storage medium that stores a program to cause a computer to perform a method for controlling a communication apparatus, the method comprising: 
     displaying, on a display device, a first screen (Fig.4B) including a plurality of selection objects corresponding to a plurality of functions (Fig.4B, items 412, 413 and 414) to perform communication with an image forming apparatus set as a communication destination and including an object indicating that the communication destination has not been set (Fig.4B); and 
     the first screen (Fig.4B) including the object indicating that the image forming as the communication destination has not being been set (Fig.4B, item 435).
     Kang’048 does not teach displaying, on the display device and after displaying the first screen including the object indicating that the communication destination has not been set, a second screen different from the first screen and including a message indicating that the communication destination has not been set at least on a condition that the image forming apparatus as the communication destination has not been set.
     Asai’221 teaches displaying, on the display device and after displaying the first screen (Fig.4A) including the object indicating that the communication destination has not been set [as shown in Fig.4A, the screen indicates that none of the WiFi printer and Bluetooth printer is being selected], a second screen (Fig.4D) different from the first screen and including a message indicating that the communication destination has not been set at least on a condition that the image forming apparatus as the communication destination has not been set [as shown in Fig.4D, the screen indicates that the WiFi of the mobile telephone device is needed to enable to connect to the communication destination].
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 2, which further limits claim 1, Kang’048 teaches wherein the object indicating that the image forming apparatus as the communication destination has not been set includes information suggesting a selection of a device (Fig.4B).  
     With respect to claim 3, which further limits claim 1, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set includes information suggesting a selection of a device (Fig.4B, item 435).  
     With respect to claim 4, which further limits claim 2, Kang’048 teaches wherein the object indicating that the - 35 -10154545US03image forming apparatus as the communication destination has not been set includes character information indicating a device selection (Fig.4B).  
     With respect to claim 5, which further limits claim 3, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set includes character information indicating a device selection (Fig. 4B).  
     With respect to claim 6, which further limits claim 1, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set is displayed on the display device before a setting screen, through which a setting for a function to perform communication with the image forming apparatus as the communication destination is set, is displayed [As shown in Fig.4B, the desired printer is being searched and as shown in Fig.4c, the selected printer is being designated and then to configure the setting for printing (paragraphs 76-78)].  
     With respect to claim 7, which further limits claim 6, Kang’048 teaches wherein the setting screen is a setting screen for a print function (Fig.4B, item 412).  
     With respect to claim 8, which further limits claim 6, Kang’048 teaches wherein the setting screen is a setting screen for a scan function (Fig.4B, item 413).  
     With respect to claim 9, which further limits claim 1, Kang’048 teaches wherein the object indicating that the image forming apparatus as the communication destination has not been set is an object for displaying a selection screen through which the image forming apparatus as the communication destination is selectable [As shown in Fig.4B, the desired printer is being searched and as shown in Fig.4c, the selected printer is being designated and to configure the setting for printing (paragraphs 76-78)].  
     With respect to claim 10, which further limits claim 9, Kang’048 does not teach wherein the selection screen is a screen through which one image forming apparatus is selected from a list of a plurality of image forming apparatuses.  
     Asai’221 teaches wherein the selection screen is a screen through which one image forming apparatus is selected from a list of a plurality of image forming apparatuses (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 11, which further limits claim 9, Kang’048 does not teach wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searched for.  
     Asai’221 teaches wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searched for (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 12, which further limits claim 10, Kang’048 does not teach wherein the list includes identification information for the plurality of image forming apparatuses.  
     Asai’221 teaches wherein the list includes identification information for the plurality of image forming apparatuses (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 13, which further limits claim 10, Kang’048 does not teach wherein the list consists of information based on a received radio wave.  
     Asai’221 teaches wherein the list consists of information based on a received radio wave (Fig.9B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kang’048 and Asai’221 according to the teaching of Tsuji’516 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 15, which further limits claim 1, Kang’048 does not teach wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication.
     Asai’221 teaches wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication [reading to the WiFi connection between the mobile phone with the WiFi printer as shown in Fig.4C].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Asai’221 to enable the printer and the mobile device to communicate with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively.
     With respect to claim 16, which further limits claim 1, Kang’048 teaches wherein at least one of the plurality - 37 -10154545US03of functions is a print function (Fig.3, item 312).  
     With respect to claim 17, which further limits claim 1, which further limits claim 1, Kang’048 teaches wherein at least one of the plurality of functions is a scan function (Fig.3, item 313).  
     With respect to claim 18, which further limits claim 15, Kang’048 does not teach wherein the wireless LAN communication is communication conforming to Wi-Fi standard.  
     Asai’221 teaches wherein the wireless LAN communication is communication conforming to Wi-Fi standard [reading to the WiFi connection between the mobile phone with the WiFi printer as shown in Fig.4C].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Asai’221 to enable the printer and the mobile device to communicate with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively.
     With respect to claim 19, which further limits claim 1, Kang’048 teaches wherein the program is an application installed on the communication apparatus [regarding to the installed program which provides the screen shown in Fig.3).  
     With respect to claim 20, Kang’048 teaches a communication apparatus (Fig.1, item 100) comprising: 
     a display device (Fig.8, item 130); 
     a communication interface (Fig.8, items 110 and 120); 
     and one or more controllers (Fig.8, item 140) configured to function as: 
     a unit configured to display, on a display device, a screen (Fig.4B) including a plurality of selection objects corresponding to a plurality of functions (Fig.4B, items 412, 413 and 414) to perform communication with an image forming apparatus set as a communication destination and including an object indicating that the communication destination has not been set (Fig.4B); and 
     a unit configured to display the first screen (Fig.4B) including the object indicating that the communication destination has not being been set (Fig.4B, item 435).
     Kang’048 does not teach a unit configured to display, one the display device and after displaying the first screen including the object indicating that the communication destination has not been set, a second screen different from the first screen and including a message that the communication destination has not been set at least on a condition that the image forming apparatus as the communication destination has not been set.
     Hwang’203 teaches a unit (Fig.1, item 150) configured to display, one the display device and after displaying the first screen including the object indicating that the image forming apparatus as the communication destination has not been set (Fig.4), a second screen (Fig.3) different from the first screen and including a message that the image forming apparatus as the communication destination has not been set at least on a condition that the image forming apparatus as the communication destination has not been set [as shown in Fig.3 (a second screen), a message is provided to indicate that the selected printer is not being able to configure as the communication destination if the changed port is not being correctly configured].
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Hwang’203 to provide a message to indicate that the necessary configuration is needed to communicate with the selected printer because this will allow the selected printer to communicate more effectively.
     Asai’221 teaches displaying, on the display device and after displaying the first screen (Fig.4A) including the object indicating that the communication destination has not been set [as shown in Fig.4A, the screen indicates that none of the WiFi printer and Bluetooth printer is being selected], a second screen (Fig.4D) different from the first screen and including a message indicating that the communication destination has not been set at least on a condition that the image forming apparatus as the communication destination has not been set [as shown in Fig.4D, the screen indicates that the WiFi of the mobile telephone device is needed to enable to connect to the communication destination].
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 21, which further limits claim 1, Kang’048 teaches wherein the first screen includes first information about the communication destination not being set (Fig.4B), and 
     Kang’048 does not teach the second screen includes second information different from the first information about the communication destination not being set.  
     Asai’221 teaches the second screen (Fig.4D) includes second information different from the first information about the communication destination not being set [regarding to the information shown in Fig.4A].  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
    With respect to claim 22, which further limits claim 1, Kang’048 does not teach wherein the second screen includes more detailed information about the communication destination not being set than the first screen.  
     Asai’221 teaches wherein the second screen (Fig.4D) includes more detailed information about the communication destination not being set than the first screen (Fig.4A).  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 23, which further limits claim 1, Kang’048 does not teach wherein the second screen does not include the plurality of selection objects corresponding to the plurality of functions.  
     Asai’221 teaches wherein the second screen (Fig.4D) does not include the plurality of selection objects corresponding to the plurality of functions.  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 24, which further limits claim 1, Kang’048 teaches wherein the object in the first screen is an object for setting the communication destination (Fig.4B).
     Asai’221 teaches the second screen includes another object for setting the communication destination (Fig.4D).  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 25, which further limits claim 1, Kang’048 does not teach wherein the second screen is displayed in a case where an unset state of the communication destination continues after the first screen is displayed. 
     Asai’221 teaches wherein the second screen (Fig.4D) is displayed in a case where an unset state of the communication destination continues after the first screen is displayed (Fig.4A)
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 26, Kang’048 teaches a non-transitory computer-readable storage medium that stores a program to cause a computer to perform a method for controlling a communication apparatus, the method comprising: 
     displaying, on a display device, a first screen (Fig.4B) including a plurality of selection objects corresponding to a plurality of functions (Fig.4B, items 412, 413 and 414) to perform communication with an image forming apparatus set as a communication destination and including first object for setting the communication destination (Fig.4B);
     Kang’048 does not teach displaying, as additional information, a second screen different from the first screen and including a second object for setting the communication destination.  
     Asai’221 teaches teach displaying, as additional information, a second screen (Fig.4D) different from the first screen (Fig.4A) and including a second object for setting the communication destination.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 27, which further limits claim 26, Kang’048 teaches wherein the first object includes information suggesting a selection of a device (Fig.4B).  
     With respect to claim 28, which further limits claim 26, Kang’048 does not teach wherein the second object includes information suggesting a selection of a device.  
     Asai’221 teaches wherein the second object includes information suggesting a selection of a device (Fig.4D).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 29, which further limits claim 26, Kang’048 teaches wherein the first object includes character information indicating a device selection (Fig.4B).  
     With respect to claim 30, which further limits claim 26, Kang’048 does not teach wherein the second object includes character information indicating a device selection.  
     Asai’221 teaches wherein the second object includes character information indicating a device selection (Fig.4D).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 31, which further limits claim 26, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set is displayed on the display device before a setting screen, through which a setting for a function to perform communication with the image forming apparatus as the communication destination is set, is displayed [as shown in Fig.4B, the screen for “Print” 412, “Scan” 413 and “Fax” 414 are considered to be displayed according to a user’s selection after a desired printer is being selected as the destination since each printer different functions to support the print settings, the scanning settings and the fax settings.].  
     With respect to claim 32, which further limits claim 31, Kang’048 teaches wherein the setting screen is a setting screen for a print function (Fig.4C, item 412).  
     With respect to claim 33, which further limits claim 31, Kang’048 teaches wherein the setting screen is a setting screen for a scan function (Fig.4C, item 413).  
     With respect to claim 34, which further limits claim 26, Kang’048 teaches wherein the object indicating that the image forming apparatus as the communication destination has not been set is an object for displaying a selection screen through which the image forming apparatus as the communication destination is selectable [As shown in Fig.4B, the desired printer is being searched and as shown in Fig.4c, the selected printer is being designated and to configure the setting for printing (paragraphs 76-78)].  
     With respect to claim 35, which further limits claim 34, Kang’048 does not teach wherein the selection screen is a screen through which one image forming apparatus is selectable from a list of a plurality of image forming apparatuses.  
     Asai’221 teaches wherein the selection screen is a screen through which one image forming apparatus is selectable from a list of a plurality of image forming apparatuses (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 36, which further limits claim 34, Kang’048 does not teach wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searchable for.  
     Asai’221 teaches wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searchable for (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 37, which further limits claim 35, Kang’048 does not teach wherein the list includes identification information for the plurality of image forming apparatuses.  
     Asai’221 teaches wherein the list includes identification information for the plurality of image forming apparatuses (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 38, which further limits claim 35, Kang’048 does not teach wherein the list consists of information based on a received radio wave.  
     Asai’221 teaches wherein the list consists of information based on a received radio wave (Fig.9B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kang’048 and Asai’221 according to the teaching of Tsuji’516 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 40, which further limits claim 26, Kang’048 does not teach wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication.
     Asai’221 teaches wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication [reading to the WiFi connection between the mobile phone with the WiFi printer as shown in Fig.4C].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Asai’221 to enable the printer and the mobile device to communicate with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively.
     With respect to claim 41, which further limits claim 26, Kang’048 teaches wherein the setting screen is a setting screen for a print function (Fig.4C, item 412).  
     With respect to claim 42, which further limits claim 26, Kang’048 teaches wherein the setting screen is a setting screen for a scan function (Fig.4C, item 413).
     With respect to claim 43, which further limits claim 40, Kang’048 does not teach wherein the wireless LAN communication is communication conforming to Wi-Fi standard.  
     Asai’221 teaches wherein the wireless LAN communication is communication conforming to Wi-Fi standard [reading to the WiFi connection between the mobile phone with the WiFi printer as shown in Fig.4C].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Asai’221 to enable the printer and the mobile device to communicate with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively.
       With respect to claim 44, which further limits claim 26, Kang’048 teaches wherein the program is an application installed on the communication apparatus [regarding to the installed program which provides the screen shown in Fig.3).  
     With respect to claim 45, which further limits claim 26, Kang’048 teaches wherein the first screen includes first information about the communication destination not being set (Fig.4B), and 
     Kang’048 does not teach the second screen includes second information different from the first information about the communication destination not being set.  
     Asai’221 teaches the second screen includes second information different from the first information about the communication destination not being set (Fig.4D).  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
    With respect to claim 46, which further limits claim 26, Kang’048 does not teach wherein the second screen includes more detailed information about the communication destination not being set than the first screen.  
     Asai’221 teaches wherein the second screen includes more detailed information about the communication destination not being set than the first screen (Fig.4D).  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 47, which further limits claim 26, Kang’048 does not teach wherein the second screen does not include the plurality of selection objects corresponding to the plurality of functions.  
     Asai’221 teaches wherein the second screen (Fig.4D) does not include the plurality of selection objects corresponding to the plurality of functions.  
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 48, which further limits claim 26, Kang’048 does not teach wherein the second screen is displayed in a case where an unset state of the communication destination continues after the first screen is displayed. 
     Asai’221 teaches wherein the second screen is displayed in a case where an unset state of the communication destination continues after the first screen is displayed (Fig.4D)
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
     With respect to claim 49, Kang’048 teaches a communication apparatus (Fig.1, item 100) comprising: 
     a display device (Fig.8, item 130); 
     a communication interface (Fig.8, items 110 and 120); 
     and one or more controllers (Fig.8, item 140) configured to function as: 
     a unit configured to display, on a display device, a screen (Fig.4B) including a plurality of selection objects corresponding to a plurality of functions (Fig.4B, items 412, 413 and 414) to perform communication with an image forming apparatus set as a communication destination and including a first object for setting the communication destination [The OK button 436 is considered as a first object for setting the communication destination since the OK button 436 (Fig.4B) would enable a printer to be searched to set as the communication destination]; and 
     Kang’048 does not teach a unit configured to display, as additional and after the first including the first object for setting the communication destination is displayed, a second screen different from the first screen and including a second object about the setting.
     Asai’221 teaches a unit configured to display, as additional and after the first including the first object for setting the communication destination is displayed, a second screen (Fig.4D) different from the first screen (Fig.4A) and including a second object about the setting [as shown in Fig.4A and Fig.4D, both of the screens provide different information regarding to set the communication destination].
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Kang’048 according to the teaching of Asai’221 to provide a message to indicate that the necessary configuration is needed to communicate with a printer because this will allow the printer to bed communicated more effectively.
Claim 14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kang’048 (US 2014/0355048), Asai’221 (US 2014/0148221) and further in view of Saeki’477 (US 2016/0360477)
     With respect to claim 14, which further limits claim 10, the combination of Kang’048 and Asai’221 does not teach wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet.  
     Saeki’477 teaches wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet (paragraphs 53 and 92).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kang’048 and Asai’221 according to the teaching of Saeki’477 to use Bluetooth Low Energy (BLE) advertising packet to search for printers because this will allow the printers to be searched more effectively.
     With respect to claim 39, which further limits claim 35, the combination of Kang’048 and Asai’221 does not teach wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet.  
     Saeki’477 teaches wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet (paragraphs 53 and 92).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kang’048 and Asai’221 according to the teaching of Saeki’477 to use Bluetooth Low Energy (BLE) advertising packet to search for printers because this will allow the printers to be searched more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Yacoub’805 (US 2003/0011805) discloses If the printer returns an error signal, the virtual printer will determine a different printer which closely complies with the print job preferences and re-send the print job.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674